Appeal from an order of the Supreme Court made at a Rensselaer County Special Term. The order granted an application to serve a notice of a claim for personal injuries against defendant pursuant to section 50-e of the General Municipal Law on behalf of an infant. The claim is in tort. The notice of motion was served twelve days after the expiration of the statutory period of ninety days. The infant is under sixteen years of age. Under the facts shown we cannot say that the Special Term abused the discretion accorded it by the broad provisions of subdivision 5 of the aforesaid section of the statute. Order unanimously affirmed, with $10 costs. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ. [200 Mise. 44.]